      Case 3:18-cv-05982-WHA Document 152 Filed 06/21/19 Page 1 of 3


 1   John A. Yanchunis (Pro Hac Vice)             Andrew N. Friedman (Pro Hac Vice)
     JYanchunis@ForThePeople.com                  AFriedman@CohenMilstein.com
 2   MORGAN & MORGAN                              COHEN MILSTEIN SELLERS & TOLL,
     COMPLEX LITIGATION GROUP                     PLLC
 3   201 N. Franklin Street, 7th Floor            1100 New York Ave, 5th Floor
     Tampa, Florida 33602                         Washington, DC 20005
 4   T: 813-223-5505                              T: 202-408-4600
     F: 813-223-5402 (fax)                        F: 202-408-4699
 5
     Ariana J. Tadler (Pro Hac Vice)
 6   ATadler@TadlerLaw.com
     TADLER LAW, LLP
 7   One Penn Plaza
     New York, New York
 8   T: 212-946-9453
     F: 212-273-4375
 9
     Attorneys for Plaintiffs
10
                                 UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   WILLIAM BASS, JR., an individual and          No. C 18-05982 WHA
     California resident and STEPHEN                      Consolidated Cases:
15   ADKINS, an individual and Michigan            No. C 18-06022 WHA
     resident, on behalf of themselves and all     No. C 19-00117 WHA
16   others similarly situated,
                                                   Plaintiffs’ Supplemental Notice in Support
17                              Plaintiffs,        of their Opposition to Defendant’s Motion
                    v.                             to Dismiss and Supplemental Briefings
18
     FACEBOOK, INC.,
19                              Defendant.

20

21

22

23

24

25

26
27

28

                                                    Plaintiffs’ Supplemental Notice in Support of their
                                                    Opposition to Defendant’s Motion to Dismiss and
                                                    Supplemental Briefings Case No. C 18-05982 WHA
      Case 3:18-cv-05982-WHA Document 152 Filed 06/21/19 Page 2 of 3


 1
            Plaintiffs WILLIAM BASS, JR, and STEPHEN ADKINS (“Plaintiffs”) submit as
 2
     supplemental authority in support of their Opposition to Defendants’ Motion to Dismiss the
 3
     Consolidated Class Action Complaint, (Doc. Nos. 96, 108), and the supplemental briefings,
 4
     (Doc. Nos. 122, 135), the attached June 21, 2019 decision from the United States Court of
 5
     Appeals for the District of Columbia Circuit from In re: U.S. Office of Personnel Management
 6
     Data Security Breach Litigation, No. 17-5217, — F.3d. —, 2019 WL 2552955 (D.C. Cir. June
 7
     21, 2019) (the “OPM Decision”). The OPM Decision reversed in part and affirmed in part the
 8
     district court’s dismissal of data breach complaints for lack of Article III standing. The decision
 9
     bears significance here for the Court’s recognition that the risk of future identity theft, as well as
10
     the time spent and mitigation expenses incurred responding thereto can support Article III
11
     standing in a data breach case. OPM Decision, 2019 WL 2552955, at *8, 14.
12
     Dated: June 21, 2019                           COHEN MILSTEIN SELLERS & TOLL PLLC
13
                                                    By:   /s/ Andrew N. Friedman___
14                                                  Andrew N. Friedman (Pro Hac Vice)
                                                    AFriedman@CohenMilstein.com
15                                                  1100 New York Avenue NW, Suite 500
                                                    Washington, DC 20005
16                                                  Telephone: 202-408-4600
                                                    Facsimile: 202-408-4699
17
                                                    MORGAN & MORGAN
18                                                  COMPLEX LITIGATION GROUP

19                                                  By:    /s/ John A. Yanchunis____
                                                    John A. Yanchunis (Pro Hac Vice)
20                                                  JYanchunis@ForThePeople.com
                                                    201 N. Franklin Street, 7th Floor
21                                                  Tampa, Florida 33602
                                                    Telephone: 813-223-5505
22                                                  Facsimile: 813-223-5402

23                                                  TADLER LAW, LLP

24                                                  By:    /s/ Ariana J. Tadler ___
                                                    Ariana J. Tadler
25                                                  ATadler@tadlerlaw.com
                                                    One Penn Plaza
26                                                  New York, NY 10119
                                                    Telephone: 212-946-9453
27                                                  Facsimile: 212-273-4375

28                                                  Attorneys for Plaintiffs
                                                        1
                                                            Plaintiffs’ Supplemental Notice in Support of their
                                                            Opposition to Defendant’s Motion to Dismiss and
                                                            Supplemental Briefings Case No. C 18-05982 WHA
      Case 3:18-cv-05982-WHA Document 152 Filed 06/21/19 Page 3 of 3


 1
                                    SIGNATURE ATTESTATION
 2
            I am the ECF User whose identification and password are being used to file Plaintiffs’
 3
     Supplemental Notice in Support of their Opposition to Defendant’s Motion to Dismiss and
 4
     Supplemental Briefings. I, John A. Yanchunis, attest that service has been effectuated via ECF.
 5

 6
     DATED: June 21, 2019                                 /s/ John A. Yanchunis
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        Plaintiffs’ Supplemental Notice in Support of their
                                                        Opposition to Defendant’s Motion to Dismiss and
                                                        Supplemental Briefings Case No. C 18-05982 WHA
